1679502Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 Claims 2-19 are pending.

During a preliminary amendment of this application, the applicant, on date 12/4/20 elected  with traverse Group I (claims 2-19), drawn to drawn to a process for the production of a sulfated phenolic compound  using bacterial cell expressing  sulfotransferase polypeptide and applicants  argument of traversal found to be persuasive therefore  all claims belong to group I and II will be considered and  Claim 2-19 are for examination.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/30/20  are  in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the IDS statements. 

Claim Rejections, 35 U.S.C 112 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


It is noted that MPEP 2111.01 states that "[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow." In this case, in light of the specification, the examiner has broadly interpreted the claims by reciting  “   recombinant host cell comprising  heterologous sulfotransferase  (ST) polypeptide  or/and polypeptide of  having  ATP sulfurase (ATPS) and/or APS kinase and or Pap Phospatase having any structure that c are capable of making sulfated Phenolic compound from  substrate of I or p-I  . Therefore in light of the specification, claims are broadly interpreted  to comprise microorganism having  expression of many ST and/or ATPS and/or APS kinase and or Pap polypeptide having any structure and function and has  specified activity.
The Court of Appeals for the Federal Circuit has recently held that a "written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical).University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lilly and Enzo Biochemical to methods of using products, wherein said products lack adequate written description. While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrased above).
There is no structure-function correlation with regard to the members of the genus of polypeptide first  heterologous sulfotransferase  (ST)polypeptide  having any structure or/and optionally  ST and/or ATPS and/or APS kinase and or Pap polypeptide having any structure and function and has  specified activity  making  sulfated phenolic compound from specific substrate structure. The specification discloses the structure of only few ST comprising SEQ ID NO: 1 and. Therefore one of skill in the art would not recognize from the disclosure that applicants were in possession of the claimed invention.
The genus of polypeptides and encoding polynucleotides having   specific activity  that belong to genus of polypeptide first  heterologous sulfotransferase  (ST)polypeptide  having any structure and optionally  2nd  tyrosine ammonia lyase  (TAL) polypeptides  having any structure required in the claimed invention is an extremely large structurally  functionally variable genus. An argument can be made that the recited genus of polypeptides is adequately described by the disclosure of the structure of ST comprising SEQ ID NO: 1 recited in the claims. However, the art clearly teaches there is a practical limits to predict function of a polypeptide based structural homology:
 A. Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that "Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, and page 105).
B. Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340,) also highlight the difficulties associated with "Prediction of protein function from protein sequence and structure": "To reason from sequence and structure to function is to step since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, paragraph 4), although the hope is that highly similar proteins will share similar functions, substitutions of a single, critically placed amino acid in an active-site residue may be sufficient to alter a protein's role fundamentally (page 323, paragraph 1).
C. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and many functionally similar proteins will have little or no structural homology to disclosed proteins. For example, proteins having similar structure have different activities (structure does not always correlate to function); Witkowski et al., (Biochemistry 38:11643-11650, 1999) teaches that one conservative amino acid substitution transforms a beta -ketoacyl synthase into a malonyl decarboxylase and completely eliminates beta-ketoacyl synthase activity. The art also teaches that functionally similar molecules have different structures; Kisselev L., (Structure, 2002, Vol. 10: 8-9) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures. 
As stated above, no information beyond the characterization of a few species; such as  the structure ST comprising SEQ ID NO: 1 has been provided by the applicants’, which would indicate that they had the possession of the claimed genus of polypeptides. The claimed genera of polypeptides and the encoding polynucleotides have widely variable structures and associated functions. As it is discussed above, a minor changes in structure may result in changes affecting function, since, the specification provided no additional information (species/variant/mutant) correlating structure with function,  one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Furthermore, "Possession may not be shown by merely describing how to obtain possession of members of the claimed ,genus or how to identify their common structural features" (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895). A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the .gene does (function), rather what it is (structure), see University of California v. Eli Lilly & Co., 43 USPQ2d 1938, thus above claims lack adequate written description. 

Claim Rejection - 35 U.S.C 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim  2 -6 are rejected  under 102(a)(1)  as being unpatentable as being anticipated  by Alberte et al. (  US 20020016980 US PAT 6841718).
Alberte et al. disclosed  plant aryl sulfotransferase   for the sulfation of phenolic compound (see 0117, 0081).   Alberte et al. disclosed host cell expressing plant sulfotransferase (see para 0117-0120), such as E.coli (para  0181).
Claim Rejection - 35 U.S.C 103(a)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 

According to MPEP 2143:"Exemplary rationales that may support a conclusion of obviousness include:(A) Combining prior art elements according to known methods to yield predictable results;(B) Simple substitution of one known element for another to obtain predictableresults;(C) Use of known technique to improve similar devices (methods, or products) in the same way;(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel."
Claim(s)   2-13 is/are rejected under are rejected under 35 U.S.C. 103(a) as being unpatentable over Alberte et al. (  US 20020016980)  in view  of  Liu et al. ( US 20090035787), Li  et al. ( JBC 1995, 270, pp 29453-59, in the IDS) or Burkart et al. ( J. Org. Chem 2000, 65, 5565-5574, IDS which is incorporated in Liu  et al.  at paragraph 0099 ).
Alberte et al. disclosed  plant aryl sulfotransferase   for the sulfation of phenolic compound (see 0117, 0081).   Alberte et al. disclosed host cell expressing plant sulfotransferase (see para 0117-0120), such as E.coli (para  0181).
Alverto did not disclose  said transformed  host cell    expressing   ATP  sulfurylase, APS kinase  or and   PAP phosphatase.
Liu et al. disclosed  transformed E coli transformed with mouse  aryl sulfotransferase.   




 Liu et  al. disclose adenosine 3',5'-diphosphate (PAP), a PAPS regenerating enzyme ( see claim 18) that convert PAP to PAPS using said PAPS regenerating enzyme in presence of a sulfur donor compound ( see claim 18). Liu et al. disclosed that “the PAPS regenerating enzyme catalyzes regeneration of the PAPS from the PAP utilizing the sulfo donor compound as a substrate. See, e.g., U.S. Pat. No. 6,255,088; and Burkart et al., (2000) J. Org. Chem. 65, 5565-5574, both of which are herein incorporated by reference in their entirety” ( paragraph 0099). Liu et al. also disclosed that  the PAPS regeneration system provides the dual advantages of reducing the inhibitory effects of PAP accumulation on sulfotransferase activity while also constantly "recharging" the reaction mixture with the primary sulfo donor molecule, PAPS, the PAPS regenerating enzyme can be estrogen sulfotransferase (paragraph 0099). Liu also disclosed phosphatase enzymes can be utilized to modify PAP so that it no longer has binding affinity for sulfotransferases ( paragraph 0039)..

  Li et al. disclosed ATP sulfurylase as a PAPS regenerating enzyme and also disclosed  ATP sulfurylase  is encoded  by cysD and cysN genes.




Therefore based on the suggestion of Alberto,  Liu et al., It would have been obvious to one of ordinary skill in the art at the time of the invention of the present applicants, to combine the teaching of Alberto,  Liu et al. (in turn by Burkart et al.), and Li et al. to express plant sulfotransferase  of alberto ( in E coli)or  mouse aryl sulfotransferase  of Liu,  ATP sulfurylase of Li et al. or Burkart et al. to recombinant E. coli host cell ( as suggested by Alberto,  Liu et al, Burkart et al.) for the production sulfated phenolic compound  (as taught by Alberto et al).    One of skill in the art would do so because E.coli is cheap and well known   recombinantly useful host cell overexpression of  heterologous ATP sulfurylase would  regenerate PAPS that require   in the catalytic reaction of aryl sulfotransferases and transformed host cells so that said host cell can produce more efficiently  sulfated phenolic compound from cheap raw material such as cellulose ( as taught by  Alberto et al.


Conclusion
Claims 2-19 are rejected.  No claim is allowed.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 4089187584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD Y MEAH/           Examiner, Art Unit 1652